Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chase Carmen Hunter petitions for a writ of mandamus directing the district court to act on her motion for a temporary restraining order and to grant her various other forms of relief. The district court docket for the underlying case reveals no undue delay, and Hunter is not otherwise entitled to the extraordinary relief she seeks here. See United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir.2003). Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition. We also deny as moot her motion to correct the docket. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.